DETAILED ACTION
Claims 1, 3, 6-7, and 9-10 were rejected in the Office Action mailed 6/25/2021.
Applicants filed a response and amended claims 1, 3, 6, 9, and 10 on 9/7/2021.
Claims 1, 3, 6-7, and 9-10 are pending.
Claims 1, 3, 6-7, and 9-10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4 October 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The IDS filed 4 October 2021 did not include a copy of the European first Office Action and Notice of Allowance.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “high-efficiency” in claim 1 is a relative term which renders the claim indefinite. The term “high-efficiency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the sake of compact prosecution, the Examiner is interpreting “high-efficiency” as either a single-pass rolling process or a decreased number of rolling passes (Specification, Table 1). Clarification is required.
The term “high-strength” in claim 1 is a relative term which renders the claim indefinite. The term “high-strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the sake of compact prosecution, the Examiner is interpreting “high strength” and either a yield strength from 234-265 MPa or a tensile strength from 255-318 MPa (Specification, Table 2). Clarification is required.
The term “high-ductility” in claim 1 is a relative term which renders the claim indefinite. The term “high-ductility” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the sake of compact prosecution, the Examiner is interpreting “high-ductility” as having an elongation of at least 20% (Specification, Table 2). Clarification is required.
Regarding dependent claims 3, 6-7, and 9-10, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 104313414 A) (hereinafter “Zhang”) in view of Mori et al. (JP 2007098470A) (hereinafter “Mori”) and Pan et al. (CN 104259201 A) (hereinafter “Pan”).

The Examiner has provided machine translations of CN 104313414A and JP 2007098470A. The citation of the prior art in this rejection refers to these machine translations.

Regarding claim 1, Zhang teaches a method of making an aluminum-magnesium alloy which has high strength, high elongation, and good thermal stability (Zhang, pg. 3, paragraph 7). Zhang also teaches that an ingot is hot-rolled after heating and then hot finish rolling, where the hot-rolling after heating is a multi-pass hot rough rolling (Zhang, pg. 4, paragraph 5). Zhang also teaches after the hot-rolled sheet is taken up, it is naturally cooled to achieve self-annealing, and no finish annealing is performed, so the finishing temperature will directly determine the finished product. Zhang also teaches that the tensile strength is 280-350 MPa, the yield strength at 0.2 is greater than or equal to 125 MPa, and the elongation is greater than or equal to 26% (Zhang, pg. 3, paragraph 7).
The aluminum magnesium alloy ingot of Zhang corresponds to the magnesium alloy sheets of the present invention. The multi-pass hot rough rolling of Zhang corresponds to the rough rolling step of the present invention. The hot finish rolling of Zhang corresponds to the high-efficiency hot rolling of the present invention.

However, Zhang does not explicitly disclose (a) the reduction of each pass in the rough rolling was 10-30% or (b) in the high-efficiency hot rolling step, rolling speed in each rolling pass is 10-50 m/min, rolling reduction in each rolling pass is 40-90%, the billets are preheated 1-15 min before rolling in each rolling pass, and the temperature of the preheating before rolling and a temperature of rolling in each rolling pass are controlled to be 250-450 °C.

With respect to difference (a), Mori teaches a method for producing a magnesium alloy plate having high strength and specific rigidity, in which during the rough rolling step, the rolling reduction per pass is 20-40% (Mori, pg. 4, paragraph 8).
As Mori expressly teaches, the rolling reduction in the rough rolling reduces the variation in crystal grains in the magnesium alloy sheet and prevents edge cracking during rolling (Mori, pg. 4, paragraph 8).  
Zhang and Mori are analogous art as they are both drawn to a magnesium alloy with high strength and high-ductility (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2).
In light of the motivation to have a rolling reduction of 20-40% per pass during the rough rolling step as taught in Mori above, it therefore would have been obvious to one of ordinary skill in the art to have a rolling reduction of 20-40% per pass in the rough rolling step of Zhang in order to reduce the variation in crystal grains in the magnesium alloy sheet and prevent edge cracking during rolling, and thereby arrive at the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 


With respect to difference (b), Pan teaches a method for making a high-ductility and high-scalability magnesium alloy sheet in which the sheet is first heated to a temperature between 350-550°C, incubated for 10-30 minutes, and then rolled at a rolling speed of 10-100m/min, wherein the rolling reduction of the sheet is 45-80% per pass (Pan, [0010-0015]). Pan also teaches that in subsequent passes the warmed plates are treated to a holding temperature of 300-350°C and held at that temperature for 5-10 minutes (Pan, [0014-0015]). 
As Pan expressly teaches the process to make the magnesium alloy creates dynamic recrystallization to generate sufficiently fine equiaxed grains and reduces the production costs (Pan, [0016]).
Zhang, Mori, and Pan are analogous art as they are all drawn to a magnesium alloy with high strength and high-ductility (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2; Pan, [0002]).
In light of the above motivation to heat the alloy sheet to a temperature between 350-550°C for 10-30 minutes, and then rolling at a rolling speed of 10-100m/min, wherein the rolling reduction of the sheet is 45-80% and in subsequent passes the warmed plates are treated to a holding temperature of 300-350°C and held at that temperature for 5-10 minutes as taught in Pan above, it therefore would have been obvious to one of ordinary skill in the art to preheat the ingot before hot finish rolling, have a rolling speed of 10-100 m/min with a rolling reduction of 45-
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 104313414 A) (hereinafter “Zhang”) in view of Mori et al. (JP 2007098470A) (hereinafter “Mori”), Pan et al. (CN 104259201 A) (hereinafter “Pan”), and Kim (KR 2008-0006877 A) (hereinafter “Kim”).

Regarding claim 3, Zhang teaches a method of making an aluminum-magnesium alloy which has high strength, high elongation, and good thermal stability (Zhang, pg. 3, paragraph 7). Zhang also teaches that an ingot is hot-rolled after heating and then hot finish rolling, where the hot-rolling after heating is a multi-pass hot rough rolling (Zhang, pg. 4, paragraph 5). Zhang also teaches after the hot-rolled sheet is taken up, it is naturally cooled to achieve self-annealing, and no finish annealing is performed, so the finishing temperature will directly determine the finished product. 


However, Zhang does not explicitly disclose (a) the reduction of each pass in the rough rolling was 10-30%, (b) in the high-efficiency hot rolling step, rolling speed in each rolling pass is 10-50 m/min, rolling reduction in each rolling pass is 40-90%, the billets are preheated 1-15 min before rolling in each rolling pass, and the temperature of the preheating before rolling and a temperature of rolling in each rolling pass are controlled to be 250-450 °C or (c) annealing at an annealing temperature of 150-400°C and an annealing time of 10-300 sec.

With respect to difference (a), Mori teaches a method for producing a magnesium alloy plate having high strength and specific rigidity, in which during the rough rolling step, the rolling reduction per pass is 20-40% (Mori, pg. 4, paragraph 8).
As Mori expressly teaches, the rolling reduction in the rough rolling reduces the variation in crystal grains in the magnesium alloy sheet and prevents edge cracking during rolling (Mori, pg. 4, paragraph 8).  
Zhang and Mori are analogous art as they are both drawn to a magnesium alloy with high strength and high-ductility (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2).
In light of the motivation to have a rolling reduction of 20-40% per pass during the rough rolling step as taught in Mori above, it therefore would have been obvious to one of ordinary skill in the art to have a rolling reduction of 20-40% per pass in the rough rolling step of Zhang 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

With respect to difference (b), Pan teaches a method for making a high-ductility and high-scalability magnesium alloy sheet in which the sheet is first heated to a temperature between 350-550°C, incubated for 10-30 minutes, and then rolled at a rolling speed of 10-100m/min, wherein the rolling reduction of the sheet is 45-80% per pass (Pan, [0010-0015]). Pan also teaches that in subsequent passes the warmed plates are treated to a holding temperature of 300-350°C and held at that temperature for 5-10 minutes (Pan, [0014-0015]). 
As Pan expressly teaches the process to make the magnesium alloy creates dynamic recrystallization to generate sufficiently fine equiaxed grains and reduces the production costs (Pan, [0016]).
Zhang, Mori, and Pan are analogous art as they are all drawn to a magnesium alloy with high strength and high-ductility (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2; Pan, [0002]).
In light of the above motivation to heat the alloy sheet to a temperature between 350-550°C for 10-30 minutes, and then rolling at a rolling speed of 10-100m/min, wherein the rolling reduction of the sheet is 45-80% and in subsequent passes the warmed plates are treated to a holding temperature of 300-350°C and held at that temperature for 5-10 minutes as taught in Pan 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

With respect to difference (c), Kim teaches rolling a magnesium alloy sheet and then annealing the sheet after rolling (Kim, Abstract). Kim also teaches that sheet undergoes annealing at an annealing temperature of 100-450°C for 2 minutes to 4 hours, i.e., 120-14,400 seconds (Kim, Page 4, Paragraph 8).
As Kim expressly teaches, annealing improves the work hardening ability of the material and the ductility of the alloy is increased (Kim, Page 4, Paragraph 7).
Zhang, Mori, Pan, and Kim are analogous art as they are all drawn to methods of producing magnesium alloy sheets using a rolling method (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2; Pan, [0002]; Kim, Abstract).
In light of the motivation of adding an annealing step at a temperature of 100-450°C for 2 minutes to 4 hours as taught in Kim, it therefore would have been obvious to one of ordinary skill in the art to modify the method of Zhang in view of Mori and Pan in order to improve the work hardening ability of the material and increase the ductility of the alloy, and thereby arrive at the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mori, Pan, and Kim, as applied to claim 3 above, and further in view of Zhao et al. (CN 101912876 A) (hereinafter “Zhao”).

Regarding claim 6, Zhang also teaches that the chemical composition is cast into an ingot and then sawing and milling the ingot occurs, however, Zhang does not explicitly disclose the step of preparing the billets by smelting or using a homogenization treatment.
With respect to the difference, Zhao teaches that the magnesium sheet undergoes smelting, casting, and homogenization of the ingot before rolling (Pan, [0008]). Zhao also teaches that it is known in the art to perform semi-continuous casting, homogenization heat treatment, sawing and milling, multiple heating and multiple passes of rough rolling on magnesium alloy sheets (Zhao, [0004]).
As Zhao expressly teaches, the method of Zhao produces high yield and good mechanical properties as well as reducing the energy consumption and metal loss during typical processes of magnesium alloy sheet production (Zhao, [0011]).
Zhang, Mori, Pan, Kim, and Zhao are analogous art as they are all drawn to a method of producing magnesium alloy sheets using a rolling method (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2; Pan, [0002]; Kim, Abstract; Zhao, Abstract).
In light of the motivation of adding smelting, casting, homogenization, sawing, and rough rolling as taught in Zhao, it therefore would have been obvious to one of ordinary skill in the art to modify the method of Pan in order to have high yield and good mechanical properties as well as reducing the energy consumption and metal loss, and thereby arrive at the claimed invention.



Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mori, Pan, Kim and Zhao, as applied to claim 6 above, and further in view of Kajiwara et al. (JP A-11-11335761) (hereinafter “Kajiwara”).

Regarding claim 7, all elements of claim 6 is taught above, however, Zhang, Mori, Pan, Kim, and Zhao do not expressly disclose the rolling speed in each pass of the rough rolling is controlled to be 10-50m/min.
With respect to the difference, Kajiwara teaches the rolling speed of the hot rough rolling is set at 50m/min or more (Kajiwara, [0038]). Kajiwara also teaches that the aluminum alloy sheet used in this process contains magnesium (Kajiwara, Claim 6).
As Kajiwara expressly teaches, the generation of grain streaks and living marks can be prevented as well as having excellent surface properties in a low cost process (Kajiwara, [0039]).
In light of the motivation of having a rough rolling speed of 50m/min as taught in Kajiwara, it therefore would have been obvious to one of ordinary skill in the art to use the rolling speed in Pan in view of Zhao in order to prevent the generation of grain streaks and living marks as well as to have excellent surface properties in a low cost process, and thereby arrive at the claimed invention.

Regarding claim 9, all elements of claim 6 is taught above, however, Zhang, Mori, Pan, Kim, and Zhao do not expressly disclose the preheating temperatures of 250-450°C before each pass of the rough rolling.
With respect to the difference, Kajiwara teaches the rolling start temperature is 450°C or lower (Kajiwara, [0038]).
As Kajiwara expressly teaches, the reason for setting the rolling start temperature at 450°C or lower is to cause fine recrystallized grains to be generated in the surface layer portion to enhance the grain streak and pickup level (Kajiwara, [0042]).
In light of the motivation of having a rolling start temperature is 450°C or lower as taught in Kajiwara, it therefore would have been obvious to one of ordinary skill in the art to have a similar the rolling start temperature in Pan in view of Zhao in order cause fine recrystallized grains to be generated in the surface layer portion to enhance the grain streak and pickup level, and thereby arrive at the claimed invention.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mori, Pan, and Kim, as applied to claim 3 above, and further in view of Oishi et al. (US 2013/0323523 A1) (hereinafter “Oishi”).

Regarding claim 10, all elements of claim 3 is taught above, however, Zhang, Mori, Pan, and Kim do not explicitly disclose that the rolling billets are prepared by a twin-roll casting method.

With respect to the difference, Oishi teaches the casting material is produced by continuous casting processes such as twin-roll casting (Oishi, [0066]).
As Oishi expressly teaches, rapid solidification can be performed by the twin-roll casting process, where internal defects such as oxides and segregated products can be reduced and it is possible to suppress the generation of breaking (Oishi, [0066]).
Zhang, Mori, Pan, Kim, and Oishi are analogous art as they are all drawn to a method of producing magnesium alloy sheets using a rolling method (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2; Pan, [0002]; Kim, Abstract; Oishi, Abstract).
In light of the motivation of using twin-roll casting as taught in Oishi, it therefore would have been obvious to one of ordinary skill in the art to use twin-mill casting in Zhang in view of Mori, Pan, and Kim in order to have rapid solidification that can reduce the internal defects such as oxides and segregated products and to suppress the generation of breaking, and thereby arrive at the claimed invention.


Response to Arguments
In response to claims 3, 6, 9, and 10, the previous claim objections are withdrawn.
In response to the deletion of the negative limitation in claims 1 and 3, the previous 35 U.S.C. 112(a) rejection is withdrawn.
In response to the amendment of claim 1 to correct the antecedent basis issue, the previous 35 U.S.C. 112(b) rejection is withdrawn.
In response to the amendment of claim 3 to correct the antecedent basis issue, the previous 35 U.S.C. 112(b) rejection is withdrawn.
In response to the clarification provided by applicant regarding the order of the rough rolling step, the previous 35 U.S.C. 112(b) rejection of claim 6 is withdrawn. 
Applicant primarily argues:
“Firstly, Applicant respectfully points out that the rough rolling temperatures disclosed in Zhang and Mori are substantially different.
Secondly, the finishing temperature and finishing thickness disclosed in Zhang and Mori are substantially different.”
Remarks, pg. 7-9
The Examiner respectfully traverses as follows:

 	Mori is only used as teaching reference in order to teach the rolling reduction per pass during the rough rolling step and is not being relied on to teach the rough rolling temperatures or finishing temperature and finishing thickness. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Applicant also argues:
“Pan teaches to use single-pass rolling (not including rough rolling and finish rolling) instead of multi-pass rolling, and it utilizes high-speed single-pass rolling with a large strain to obtain magnesium alloy sheets with improved properties. In contrast, Zhang and Mori adopt multi-pass rolling process (including rough rolling and finishing rolling). 
Therefore, since Pan’s single-pass rolling process is completely different from Zhang’s and/or Mori’s multi-pass rolling processes, one skilled in the art would NOT have been motivated to combine Pan’s single-pass rolling process with either Zhang’s or Mori’s multi-pass rolling process and come up with the claimed process with the claimed features.”
Remarks, pg. 9-10
The Examiner respectfully traverses as follows:
Firstly, Pan is only used as teaching reference in order to teach the conditions of the high-efficiency hot rolling step. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Secondly, it is noted that while Pan does not disclose all the features of the present claimed invention, i.e., multi-pass rolling, Pan is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Applicant also argues:
“Applicant respectfully disagrees with the Office’s above notions and points out that claim 3 is patentable over Zhang in view of Mori and Pan for at least the same reasons discussed above. Kim does not cure the deficiency of Zhang, Mori, and Pan, even if Kim teaches and/or suggests the claimed limitations of the annealing step.”
Remarks, pg. 11

For the same reasons as stated above, the Examiner does not find these arguments persuasive.

Applicant also argues:
“Claim 6 depends on claim 3, and for the same reasons as stated above, claim 6 is patentable over Zhang in view of Mori, Pan, and Kim, and further in view of Zhao because Zhao does not cure the deficiencies of Zhang, Mori, Pan, and Kim, even if Zhao teaches and/or suggests the claimed limitations of smelting, casting, homogenization, sawing and rough rolling the ingot. Accordingly, withdrawal of rejection of claim 6 over Zhang in view of Mori, Pan, Kim and further in view of Zhao is respectfully requested.”
Remarks, pg. 12
The Examiner respectfully traverses as follows:
For the same reasons as stated above, the Examiner does not find these arguments persuasive.

Applicant also argues:
“Claims 7 and 9 depend on claim 6, and for the same reasons as stated above, claims 7 and 9 are patentable over Zhang in view of Mori, Pan, Kim, Zhao and further in view of Kajiwara since Kajiwara does not cure the deficiencies of Zhang, Mori, Pan, Kim, and Zhao, even if Kajiwara teaches or suggests the rolling speed of the hot rough rolling, and the rolling start temperature. Accordingly, withdrawal of rejections of claims 7 and 9 over Zhang in view of Mori, Pan, Kim, Zhao and further in view of Kajiwara is respectfully requested.”
Remarks, pg. 12
The Examiner respectfully traverses as follows:
For the same reasons as stated above, the Examiner does not find these arguments persuasive.

Applicant also argues:

Remarks, pg. 12-13
The Examiner respectfully traverses as follows:
For the same reasons as stated above, the Examiner does not find these arguments persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738